Exhibit 10.33

October 20, 2007

Mr. Mark Holmes

120 S. LaSalle

Chicago IL, 60603

Dear Mr. Holmes:

It is my pleasure to extend to you an offer of employment as Group Senior Vice
President/Chief Financial Officer for Commercial Banking of The PrivateBank and
Trust Company upon the terms set forth in the attached term sheet. As we
discussed, your compensation includes a significant equity award in order to
induce you to join the bank and forego other employment opportunities. We are
very excited about the prospect of having you join our team. We would like you
to start as soon as possible, but in no event later than October 29, 2007.

To the extent that we enter into employment arrangements with similarly situated
executives that have generally applicable terms that are more favorable to the
executive than those in the attached term sheet, we will update your term sheet
to reflect those more favorable terms. In this regard, Joan Schellhorn, our
Chief Human Resources Officer, will follow-up with you as appropriate.

This offer will remain open for your acceptance until 5:00 p.m. (C.D.T.)
October 23, 2007. Please signify your acceptance of this offer by signing as
indicated below. You may return this offer letter to the following confidential
fax 312.683.1493.

 

Sincerely, /s/ Ralph B. Mandell Ralph B. Mandell Chairman of the Board President
and Chief Executive Officer Accepted:       

/s/ Mark Holmes

     Date:  

10/22/07

Mark Holmes       



--------------------------------------------------------------------------------

     

Execution

Version

MARK HOLMES

 

Position    Group Senior Vice President/Chief Financial Officer for Commercial
Banking of The PrivateBank and Trust Company (the “Bank”). Base Salary   
$201,980 per year (“Base Salary”). Your Base Salary reflects your base salary at
your current employer of $191,980, plus $10,000 to reflect that the Bank does
not provide cars or car allowances to its employees. Annual Bonus    60% of Base
Salary at target. Inducement Equity Award   

As a material inducement for you to join the Bank, you will receive an initial
award of 50,000 stock options and 15,000 shares of restricted stock with an
estimated combined value of approximately $1,075,000 (based on the FAS 123R
value assigned to such award by PrivateBancorp, Inc. (the “Holding Company”))
that is expected to be granted during November 2007, but in no event later than
December 31, 2007. The stock options will have a 10-year term. The award of
restricted stock and one-half of the stock options (“performance stock options”)
will be subject to performance vesting requirements and continued service during
the performance period generally applicable to such awards, and the other
one-half of the stock options (“time-vesting stock options”) will be subject to
time vesting requirements only, all as more particularly described on Attachment
A hereto.

 

If, prior to the date on which your initial equity award is fully vested, your
employment is terminated due to your death or Disability (as defined in the
award agreement), if your employment is involuntarily terminated by the Bank
without Cause or voluntarily terminated by you for Good Reason, (i) the unvested
portion of the time-vesting stock options will become fully vested and
exercisable and (ii) you will continue to vest through December 31 of the fiscal
year of your termination in the unvested portion of the restricted stock and
performance stock options and such previously unvested performance stock options
will become exercisable if the performance vesting conditions relating to the
award are satisfied on the performance vesting date that next follows your date
of termination; provided, you will be vested in a minimum number of each of
shares of restricted stock and performance stock options as equals the product
of (x) 5% multiplied by (y) the number of whole or partial years of employment
with the Bank from January 1, 2008 through the date of termination, to the
extent you had not previously become



--------------------------------------------------------------------------------

  

vested in at least such number of shares of restricted stock and performance
stock options, respectively. Upon such termination of employment, vested
time-vesting stock options (including time-vesting stock options that become
vested on the date of termination) and then-vested performance stock options
will be exercisable for 1 year after your date of termination (but not beyond
the last day of the stock option term). Upon such termination of employment,
performance stock options that become vested upon attainment of the performance
objective for the year of termination will be exercisable for 1 year after the
performance vesting date that next follows your date of termination (but not
beyond the last day of the stock option term).

 

You will become fully vested in your initial equity award upon the occurrence of
a Change of Control.

 

To the extent that the Bank has or hereafter enters into a broker-assisted (FRB
Reg. T) cashless exercise program for stock option awards to employees of the
Bank, the initial stock option award will be included in such program.

 

The restricted shares and stock options will be subject to the terms and
conditions of an equity incentive plan and award agreements to be adopted by the
Board of Directors of the Holding Company; provided, however, that with respect
to the terms and conditions described above, if there is a conflict between this
term sheet agreement and the equity incentive plan and/or an award agreement
thereunder, the document that is more favorable to you will control.

 

You will be eligible for future equity awards from time to time, in accordance
with the terms of the Holding Company’s incentive plans as then in effect, in
such amount, if any, as is determined in the sole discretion of the Compensation
Committee.

 

“Cause,” “Good Reason” and “Change of Control” are defined on Attachment B.

Buy-Out   

You will receive appropriate cash amounts to compensate you for any forfeited
compensation that otherwise would have been earned as of December 31, 2007, at
your current employer, including the loss of accrued bonus, LTIP and equity
awards:

 

Bonus: Full (i.e., non-pro rated) 2007 bonus will be paid to you in the amount
of 150% of the target amount, payable under your current employer annual bonus
award, on the Bank’s first payroll date in January 2008.

 

Retention Bonus: You will receive a make whole payment for the second one-half
of your retention bonus on or about February 15, 2008. Any forfeiture of the
first one-half of your retention bonus will be made whole on or about
November 5, 2007 or, if later, commencement of employment.



--------------------------------------------------------------------------------

 

LTIP: All or a portion of the 2005-2007, 2006-2008 and 2007-2009 open LTIP
cycles will be paid to you in the amount, in either case at the rate of $200 per
LTIP unit, as you may elect in writing within 5 days after commencing your
employment, of either:

 

(x) a pro rata make whole payment for those open LTIP cycles on or about
February 15, 2008 (provided you are employed on that date) of 3/3 of your award
under the 2005-2007 cycle, 2/3 of your award under the 2006-2008 cycle, and 1/3
of your award under the 2007-2009 cycle; or

 

(y) (i) the full amount of the 2005-2007 cycle if you remain employed until
December 31, 2007 (payable in January 2008), (ii) the full amount of the
2006-2008 cycle if you remain employed until December 31, 2008 (payable in
January 2009), and (iii) the full amount of the 2007-2009 cycle if you remain
employed until December 31, 2009 (payable in January 2010); no amount is payable
under a respective cycle upon a termination of employment for any reason before
the last day of such cycle.

 

If you fail to make such election, you will be deemed to have elected “(x).”

 

Equity: Cash payment consistent with the treatment by your prior employer’s
parent company of outstanding equity awards for individuals who remain employed
by your prior employer on December 31, 2007.

 

All of the above Buy-Out amounts actually paid to you by the Bank will be
reduced (if not paid), or offset by future cash compensation (if paid), by the
amount of any payment received from your prior employer, so as to avoid any
duplication of payment of those amounts.



--------------------------------------------------------------------------------

Benefits; Perquisites   

On the first of the month after your start date, you are eligible to participate
in the Bank’s medical and dental insurance plans as well as participate in the
flexible benefits plan and the PrivateBancorp, Inc. Savings, Retirement and
Employee Stock Ownership Plan (KSOP). Our KSOP currently provides the additional
benefit after a year of service of a company match of $.50 on the dollar on your
elected contributions of up to the first 6% of compensation. Life insurance and
accidental death and dismemberment insurance (both at two times your Base
Salary, subject to applicable maximum coverage provisions) are provided by the
Bank. The long term disability insurance is also provided by the Bank.

 

You will also be furnished with such perquisites which may from time to time be
provided by the Holding Company and the Bank which are suitable to your position
and adequate for the performance of your duties hereunder and reasonable in the
circumstances. Such perquisites include, but are not limited to, reimbursement
for dues at one approved country club and one approved luncheon club in the
Chicago Metropolitan area.

Vacation    Standard Bank vacation policy, but not less than 4 weeks per
calendar year. Severance Benefits (Termination without Cause or for Good Reason)
(prior to, or more than 2 years after, a Change of Control)   

Upon an involuntary termination of your employment by the Bank without Cause or
voluntary termination of employment by you for Good Reason, you will receive:

 

(i) A pro rata bonus based on your prior year’s bonus (if any) (assumed to be
the target bonus until the 2008 bonus, if any, is payable) and the number of
days elapsed during the year in which the date of termination occurs (the “Pro
Rata Bonus”);

 

(ii) Severance payments equal to 100% of the sum of (A) your Base Salary
(disregarding any reduction of your Base Salary constituting Good Reason), plus
(B) the average of the sum of the bonus amounts earned by you with respect to
the 3 calendar years (or such fewer number of years as you have been employed –
assuming target bonus until the 2008 bonus, if any, is payable) immediately
preceding the calendar year in which your date of termination occurs, payable in
substantially equal monthly installments for a period of 12 months in accordance
with the Bank’s regular payroll practices;

 

(iii) Continuation for 12 months of your right to maintain COBRA continuation
coverage under the applicable Bank plans



--------------------------------------------------------------------------------

  

at premium rates on the same “cost-sharing” percentage basis as the applicable
premiums paid for such coverage by active Bank employees as of your date of
termination;

 

(iv) Payment of all Buy-Out amounts, in the manner and at the time provided in
this term sheet agreement, that remain unpaid as of your termination date; and

 

(v) Base Salary earned but not paid and vacation accrued and unused through your
termination date, any annual bonus that is earned in a fiscal year preceding the
fiscal year of your termination but not paid as of the termination date, and
such other earned but unpaid amounts under the employee benefit plans in which
you participate as of the termination date that are payable to you in accordance
with the terms thereof, (collectively “Accrued Obligations”).

 

Any payments and benefits to you under this Severance Benefits section of this
term sheet agreement shall not be reduced by the amount of any compensation or
benefits earned as a result of your subsequent employment.

   If you are a “specified employee” of the Holding Company and its affiliates
(as defined in Treasury Regulation Section 1.409A-1(i)), then you shall receive
payments during the 6 month period immediately following your date of
termination equal to the lesser of (x) the amount payable under this severance
provision or (y) two (2) times the compensation limit in effect under Code
Section 401(a)(17) for the calendar year in which your date of termination
occurs (with any amounts that otherwise would have been payable under this
severance provision during such 6 month period being paid on the first regular
payroll date following the 6 month anniversary of the date of termination).
Change of Control Severance   

For the period commencing six months prior to a Change of Control and ending on
the second anniversary of such Change of Control that occurs on or before that
date, upon an involuntary termination of your employment by the Bank without
Cause or voluntary termination of employment by you for Good Reason at or after
a Change of Control, you will receive:

 

(i) The Pro Rata Bonus;

 

(ii) Severance equal to 150% of the sum of (A) your Base Salary (disregarding
any reduction of your Base Salary constituting Good Reason), plus (B) the
greater of (x) your prior year’s bonus



--------------------------------------------------------------------------------

  

or (y) the average of the sum of the bonus amounts earned by you with respect to
the 3 calendar years (or such fewer number of years as you have been employed –
assuming target bonus until your first annual bonus has been paid) immediately
preceding the calendar year in which your date of termination occurs, payable in
a single lump sum payment within 30 days after the date of termination, or if
your termination of employment occurs within six months prior to a Change of
Control, then within 5 business days after the Change of Control you will
receive a single lump sum payment equal to (p) the amounts due you under this
clause (ii) reduced by (q) the sum of all amounts paid to you under clause (ii)
of Severance Benefits (above in this term sheet agreement), so that no amount of
the lump sum payment under this clause (ii) is duplicative;

 

(iii) Continuation for 18 months of your right to maintain COBRA continuation
coverage under the applicable Bank plans at premium rates on the same
“cost-sharing” percentage basis as the applicable premiums paid for such
coverage by active Bank employees as of your date of termination;

 

(iv) Payment of all Buy-Out amounts in a single lump sum within 30 days after
the date of termination and otherwise in the manner provided in this term sheet
agreement, that remain unpaid as of your termination date;

 

(v) Outplacement for 12 months; and

 

(vi) The Accrued Obligations.

 

Any payments and benefits to you under this Change of Control Severance section
of this term sheet agreement shall not be reduced by the amount of any
compensation or benefits earned as a result of your subsequent employment.

Code Section 280G    If any payments or benefits constitute “excess parachute
payments” (as defined in Code Section 280G), you will be fully grossed up if
such payments or benefits exceed 330% of your “base amount” (as defined in Code
Section 280G). If such payments or benefits equal 330% or less of your base
amount, payments will be reduced so that you do not receive any excess parachute
payments.



--------------------------------------------------------------------------------

Full Satisfaction; Release of Claims   

Any termination payments made and benefits provided to you under this term sheet
agreement shall be in lieu of any termination or severance payments or benefits
for which you may be eligible under any of the plans, policies or programs of
the Bank or its affiliates.

 

As a condition precedent to the payment of all amounts, benefits and vesting of
your initial equity award, other than your Accrued Obligations, pursuant to your
involuntary termination of employment without Cause or your voluntary
termination of employment for Good Reason at any time, you shall execute a
waiver and general release of claims, substantially in the form customarily
obtained by the Bank from its terminating executive employees, which waiver and
general release of claims is not revoked during any applicable seven (7) day
revocation period.

Restrictive Covenants (confidentiality, non-competition, non-solicitation)   
You will not at any time during or following your employment with the Bank,
directly or indirectly, disclose or use on your behalf or another’s behalf,
publish or communicate, except in the course of your employment and in the
pursuit of the business of the Holding Company and the Bank or any of its
subsidiaries or affiliates, any proprietary information or data of the Holding
Company and the Bank or any of its subsidiaries or affiliates, which is not
generally known to the public or which could not be recreated through public
means and which the Holding Company and the Bank may reasonably regard as
confidential and proprietary. You recognize and acknowledge that all knowledge
and information which you have or may acquire in the course of your employment,
such as, but not limited to, the business, developments, procedures, techniques,
activities or services of the Holding Company or the Bank or the business
affairs and activities of any customer, prospective customer, individual firm or
entity doing business with the Holding Company or the Bank are their sole
valuable property, and shall be held by you in confidence and in trust for their
sole benefit. All records of every nature and description which come into your
possession, whether prepared by you, or otherwise, shall remain the sole
property of the Holding Company or the Bank and upon termination of your
employment for any reason, said records shall be left with the Holding Company
or the Bank as part of its property.   

During the period of your employment with the Bank and for a period of 1 year
after termination of your employment for any reason, you will not (except in
your capacity as an employee of the Bank) directly or indirectly, for your own
account, or as an agent, employee, director, owner, partner, or consultant of
any corporation, firm, partnership, joint venture, syndicate, sole
proprietorship or other entity:

 

(i) engage, directly or indirectly, in any business which has a place of
business (whether as a principal, division, subsidiary, affiliate, related
entity, or otherwise) located within the area encompassed within a 50 mile
radius surrounding your office as of your date of termination that provides
banking products or services or that otherwise competes in any way with the
Holding Company or the Bank or any of their subsidiaries or affiliates, provided
that this subsection (i) shall not become applicable unless you are employed by
the Bank on January 1, 2009;



--------------------------------------------------------------------------------

 

(ii) solicit or induce, or attempt to solicit or induce any client or customer
of the Holding Company or the Bank or any of their subsidiaries or affiliates
not to do business with the Bank or Holding Company or any of its subsidiaries
or affiliates; provided that, respecting any such client or customer of the
Holding Company or the Bank that was a client or customer of your immediate
prior employer on the date hereof, and for which you or one of your direct or
indirect reports were the primary relationship manager, this subsection (ii)
shall not become applicable unless you are employed by the Bank on January 1,
2009; or

 

(iii) solicit or induce, or attempt to solicit or induce, any employee or agent
of the Holding Company or the Bank or any of their subsidiaries or affiliates to
terminate his or her relationship with the Holding Company or the Bank or any of
their subsidiaries or affiliates.

 

The foregoing provisions shall not be deemed to prohibit your ownership, not to
exceed 5% of the outstanding shares, of capital stock of any corporation whose
securities are publicly traded on a national or regional securities exchange or
in the over-the-counter market.

 

You agree that, as the Holding Company’s and the Bank’s sole remedy for any
breach (or threatened breach) of the non-competition covenant at subparagraph
(i) above, respecting your initial restricted stock and stock option award
above:

 

(x) you will immediately forfeit all unexercised stock options (whether then
vested or unvested) then held by you, all shares of stock of the Holding Company
(or any successor) acquired upon the exercise of vested stock options and then
held by you, and all shares of restricted stock (whether vested or unvested,
restricted or unrestricted) then held by you;



--------------------------------------------------------------------------------

 

(y) you will immediately repay to the Holding Company a cash sum in the
principal amount equal to all gross proceeds (before-tax) realized by you upon
the sale or other disposition of shares of stock of the Holding Company (other
than shares relating to open market purchases by you) occurring at any time
during the period commencing on the date that is three years before the date of
termination of your employment and ending on the date that the noncompetition
covenant lapses (“Refund Period”) , together with interest accrued thereon, from
the date of such breach or threatened breach, at the prime rate (compounded
calendar monthly) as published from time to time in The Wall Street Journal,
electronic edition (“Interest”); and

 

(z) you will repay to the Holding Company a cash sum equal to fair market value
of all shares of stock of the Holding Company (other than shares relating to
open market purchases by you) and all stock options transferred by you as gifts
at any time during the Refund Period, together with Interest, and for which
purpose, “fair market value” per share of stock shall be the closing price of
one share of Holding Company common stock on the date such gift occurs and per
stock option shall be the positive difference, if any, between the fair market
value of a share of stock, above, and the stock option exercise price.

 

You further agree that a breach (or threatened breach) of the confidentiality
and/or non-solicitation covenants in subparagraphs (ii) and (iii) above will
result in irreparable harm to the business of the Holding Company and the Bank,
a remedy at law in the form of monetary damages for any breach (or threatened
breach) by you of these covenants is inadequate, in addition to any remedy at
law or equity for such breach, the Holding Company and the Bank shall be
entitled to institute and maintain appropriate proceedings in equity, including
a suit for injunction to enforce the specific performance by you of such
obligations and to enjoin you from engaging in any activity in violation
thereof, and the covenants on your part contained above shall be construed as
agreements independent of any other provisions in this term sheet agreement, and
the existence of any claim, setoff or cause of action by you against the Holding
Company or the Bank, whether predicated on this term sheet or otherwise, shall
not constitute a defense or bar to the specific enforcement by the Holding
Company or the Bank of said covenants.



--------------------------------------------------------------------------------

  

In the event of a breach or a violation by you of any of the covenants and
provisions above, the running of the non-compete period (but not your
obligations thereunder) shall be tolled during the period of the continuance of
any actual breach or violation.

 

You agree that the covenants above are reasonable with respect to their
duration, geographical area and scope. If the final judgment of a court of
competent jurisdiction declares that any term or provision above is invalid or
unenforceable, you agree that the court making the determination of invalidity
or unenforceability shall have the power to reduce the scope, duration or area
of the term or provision, to delete specific words or phrases, or to replace an
invalid or unenforceable term or provision with a term or provision that is
valid and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision, and this term sheet agreement shall
be enforceable as so modified after the expiration of the time within which the
judgment may be appealed.

Your Representations    You represent that except as otherwise previously
disclosed in writing to the Bank, you are not a party to any confidentiality,
non-competition or non-solicitation agreement or understanding, whether written
or oral, with any prior employer that would prevent you from entering into an
employment relationship with the Bank, or prevent or restrict your ability to
fulfill your obligations as an employee of the Bank. You further represent that
you have not and will not take or retain any confidential information or trade
secrets (whether in hard copy or electronic format) from any previous or current
employer prior to assuming your position at the Bank. Indemnification    You
will be indemnified in accordance with the Bank’s bylaws. You will be
indemnified for any claims that might be brought by your prior employer (or any
affiliate thereof) relating to your negotiation or acceptance of employment with
the Bank or the performance of your duties for the Bank. You will also be
covered by the Bank’s directors and officers liability insurance coverage as in
effect from time to time. Fee Reimbursement    You will be reimbursed for up to
$2,500 of the professional fees incurred by you relating to the negotiation and
documentation of your employment arrangements. Code Section 409A    It is
intended that any amounts payable under this term sheet agreement and the
Holding Company’s, the Bank’s and your



--------------------------------------------------------------------------------

   exercise of authority or discretion hereunder shall comply with Section 409A
of the Code (including the Treasury regulations and other published guidance
relating thereto) so as not to subject you to the payment of any interest or
additional tax imposed under Section 409A of the Code. To the extent any amount
payable under this term sheet agreement would trigger the additional tax imposed
by Code Section 409A, this term sheet agreement shall be modified to avoid such
additional tax. Board Approval    The Holding Company and the Bank represent and
warrant to you that they have taken all corporate action necessary to authorize
and to enter into this term sheet agreement. Amendment    This term sheet
agreement shall not be amended or modified except by written instrument executed
by the Bank and you. Binding Agreement    This term sheet agreement shall be
binding upon and inure to the benefit of the heirs and representatives of you
and the successors and assigns of the Holding Company and the Bank. Governing
Law    Illinois.



--------------------------------------------------------------------------------

ATTACHMENT A

PRIVATEBANCORP, INC. INDUCEMENT EQUITY DESIGN PROPOSAL

 

    

EQUITY GRANT FEATURE

  

PERFORMANCE SHARES

  

PERFORMANCE STOCK OPTIONS

  

TIME-VESTING

STOCK OPTIONS

1.    Allocation of Total Award   

•     50% of value of the Awards.

  

•     25% of value of the Awards.

  

•     25% of value of the Awards.

2.    Time Vesting   

•     N/A

  

•     N/A

  

•     20% per fiscal year of service, 1/1/2008-12/31/2012.

3.    Performance Vesting   

•     Based on stock price performance objectives: 20% compound annual stock
price growth 2008-2012.

 

•     Stock price base is 10-day average price prior to date of Award.

 

•     20% of the Award vests per year, based on attainment of stock price
objective for that year. Objective must be met for 20 consecutive trading days
during that fiscal year to vest.

 

•     Employed on 12/31 of performance year.

 

•     If the PIPE (or other investment) does not close by 3/31/08 for at least
$150 million capital gross proceeds, the performance restrictions will lapse as
to 25% of the Performance Shares and such shares shall be time-vested restricted
stock vesting at the rate of 20% per fiscal year of service.

  

•     Based on EPS performance objectives: 20% compound annual EPS growth 2008 -
2012.

 

•     Earnings base is the sum of EPS for 4 quarters 12/06 – 9/07.

 

•     20% of the Award vests per year, based on attainment of EPS objective for
that year.

 

•     Employed on 12/31 of performance year.

  

•     None

4.    “Catch-Up” Performance Vesting   

•     As of 12/31 each year: To extent not vested, Award will vest for prior
years if later year stock price objective is attained.

  

•   As of 12/31/2012: To extent not vested, Award will vest:

        

•     Must be employed on 12/31 of year objective is attained.

  

            Cum. Cmpd.

            Growth *

 

Vested % of

Award

  

•     N/A

        

            15.0% ($12.87)

  50%            

            17.5% ($13.82)

  75%            

            20.0% ($14.82)

  100%            

*  Estimated EPS targets

  



--------------------------------------------------------------------------------

        

•     Must be employed on 12/31/2012.

   5.    Minimum 25% Vesting   

•     As of 12/31/2012: To the extent less is vested, 25% of total Award will be
vested (including previously vested shares).

 

•     Must be employed on 12/31/2012.

  

•     As of 12/31/2012: To the extent less is vested, 25% of total Award will be
vested (including previously vested options).

 

•     Must be employed on 12/31/2012.

  

•     N/A

6.    “Good Leaver” Treatment   

•     Continued vesting until 12/31 of termination year based on performance.

 

•     Minimum vesting of whole Award of 5% x whole or partial years employed
1/1/08 to 12/31 of termination year.

  

•     Continued vesting until 12/31 of termination year based on performance.

 

•     Minimum vesting of whole Award of 5% x whole or partial years employed
1/1/08 to 12/31 of termination year.

 

•     1 year to exercise vested options from 12/31 of termination year.

  

•     Full accelerated vesting.

 

•     1 year to exercise from date of termination.



--------------------------------------------------------------------------------

ATTACHMENT B

DEFINITIONS

“Cause” shall mean (A) your willful and continued (for a period of not less than
10 business days after written notice thereof during which you may remedy such
failure if capable of remedy) failure to perform substantially the duties of
your employment (other than as a result of physical or mental incapacity, or
while on vacation or other approved absence) which are within your control (mere
inability to achieve financial or other performance targets or objectives,
alone, shall not constitute such a willful and continued failure); or (B) your
willful engaging in illegal conduct or gross misconduct which is materially and
demonstrably injurious to the Holding Company or the Bank; or (C) your
conviction of a felony involving moral turpitude, but specifically excluding any
conviction based entirely on vicarious liability (with “vicarious liability”
meaning liability based on acts of the Holding Company or the Bank for which you
are charged solely as a result of your offices with the Bank and in which you
were not directly involved and did not have prior knowledge of such actions or
intended actions); provided, however, that no act or failure to act, on your
part, shall be considered “willful” unless it is done, or omitted to be done, by
you in bad faith or without reasonable belief that your action or omission was
in the best interests of the Holding Company or the Bank; and provided further
that no act or omission by you shall constitute Cause hereunder unless you have
been given detailed written notice thereof, and you have failed to remedy such
act or omission.

“Good Reason” shall mean the occurrence, other than in connection with a
discharge, of any of the following without your consent: (A) a reduction in your
Base Salary, target annual bonus opportunity (other than a proportionate
reduction applicable to all executives of the Bank, unless such reduction occurs
during the two-year period commencing on the occurrence of a Change of Control)
and/or the number of shares of restricted stock or number of stock options
granted as your initial equity award, (B) your being required to be based at an
office or location which is more than 50 miles from your then current office, or
(C) the failure of a successor to assume the obligations of the Bank under this
term sheet agreement (to the extent not otherwise assumed by operation of law).
You must provide written notice to the Bank of the existence of Good Reason no
later than 90 days after its initial existence, and the Bank shall have a period
of 30 days following its receipt of such written notice during which it may
remedy in all material respects the Good Reason condition identified in such
written notice.

“Change of Control”1 shall be deemed to have occurred upon the happening of any
of the following events:

(i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (“Exchange Act”)), other than (A) a
trustee or other fiduciary holding securities under an employee benefit plan of
PrivateBancorp, Inc. (the “Company”) or any of

 

 

1

This definition is based on the existing stock incentive plan’s definition. It
remains subject to review and approval by the Board.



--------------------------------------------------------------------------------

its subsidiaries, or (B) a corporation owned directly or indirectly by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the Company representing 30% or more of the total voting power of the then
outstanding shares of capital stock of the Company entitled to vote generally in
the election of directors (the “Voting Stock”), provided, however, that the
following shall not constitute a change in control: (1) such person becomes a
beneficial owner of 30% or more of the Voting Stock as the result of an
acquisition of such Voting Stock directly from the Company, or (2) such person
becomes a beneficial owner of 30% or more of the Voting Stock as a result of the
decrease in the number of outstanding shares of Voting Stock caused by the
repurchase of shares by the Company; provided, further, that in the event a
person described in clause (1) or (2) shall thereafter increase (other than in
circumstances described in clause (1) or (2)) beneficial ownership of stock
representing more than 1% of the Voting Stock, such person shall be deemed to
become a beneficial owner of 30% or more of the Voting Stock for purposes of
this paragraph (i), provided such person continues to beneficially own 30% or
more of the Voting Stock after such subsequent increase in beneficial ownership,
or

(ii) Individuals who, as of the [date of the award], constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board, provided that any individual becoming a director, whose election or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds (2/3) of the directors then comprising the Incumbent Board
shall be considered as through such individual were a member of the Incumbent
Board, but excluding for this purpose, any individual whose initial assumption
of office is in connection with an actual or threatened election contest
relating to the election of the directors of the Company (as such terms are used
in Rule 14a-11 promulgated under the Exchange Act); or

(iii) Consummation of a reorganization, merger or consolidation or the sale or
other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless (1) all or substantially all of
the individuals and entities who were the beneficial owners, respectively, of
the Voting Stock immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of the total voting power represented
by the voting securities entitled to vote generally in the election of directors
of the corporation resulting from the Business Combination (including, without
limitation, a corporation which as a result of the Business Combination owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership immediately prior to the Business Combination of the Voting Stock of
the Company, and (2) at least a majority of the members of the board of
directors of the corporation resulting from the Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or action of the Incumbent Board, providing for such Business
Combination; or

(iv) Approval by the stockholders of the Company of a plan of complete
liquidation or dissolution of the Company.